Citation Nr: 1012640	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-07 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation based upon the 
need for aid and attendance or by reason of being 
housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to June 
1969.  



This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for special monthly compensation based upon 
the need for aid and attendance or by reason of being 
housebound.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In an April 2009 statement, the Veteran requested a Board 
hearing to be held at the RO in Montgomery, Alabama, either 
in person or by video conference, whichever came first on 
the schedule.  As such a hearing has not yet been conducted, 
the RO should schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing 
in connection with his appeal to be held 
at the RO, either in person or by video 
conference, whichever comes first on the 
schedule.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or  
the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


